Filing pursuant to Rule 425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-6 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Foundation Coal Holdings, Inc. Commission File Number: 333-159801 7/21/09 The following talking points are being used by Alpha Natural Resources, Inc. (Alpha or ANR) in discussions with third parties regarding the pending merger between Alpha and Foundation Coal Holdings, Inc. (Foundation or FCL). Introductory Remarks We appreciate the opportunity to speak with you this morning, first to give you our viewpoint on the proposed transaction with Foundation and why it makes a lot of sense for Alpha shareholders, second to address some of the points made in yesterday’s public release by Duquesne (a significant Alpha Shareholder) and finally to answer any questions you might have.Due to the detail provided by Duquesne in their press release and filing it will take a few minutes to address their points so please bear with me. Any financial analysis of this transaction requires a thorough understanding of the coal markets (both metallurgical and domestic thermal) plus the complex factors which impact the mining cost of a diversified U.S. coal mining company.In our opinion, it is very speculative to make any judgment on a coal transaction based on a snapshot of the markets at any single point in time.For example, if one would have made a judgment based on the market’s prospects in July 2008 vs. July 2009, one would come to a very different conclusion.Alpha is widely recognized as having one of the most knowledgeable marketing teams in the industry for both domestic and international metallurgical and thermal coal.The most important analysis we do on a transaction like Foundation is a discounted cash flow analysis (DCF).Our assumptions in the DCF include our experienced long-term outlook on coal markets and cost projections coupled with sensitivities, both up and down, on price, tonnage and cost.We focus heavily on cash margins and ROI.If we find the DCF calculation to be positive relative to our hurdle rates, we then focus on the metrics more commonly considered by the Street such as multiple of EBITDA, accretion/dilution on a cash flow per share basis and ultimately accretion/dilution to GAAP EPS.Certain metrics seem more meaningful to our industry than other industries such as positive cash flow after interest and capital than maybe other industries and we rely on our decades of observing what is important to shareholder value within our industry.Our objective is to deliver our shareholders with positive fundamental financial performance which, over time, will reward them in share value versus trying to manage the company to maximize short term swings generated by external factors outside our control. We believe that the Foundation merger answers many of the questions expressed by shareholders and analysts who cover the industry related to the performance of ANR’s share price on a number of financial metrics.Alpha management has been advised repeatedly that our trading valuation/multiple suffers relative to other U.S. coal companies due to our concentration of production in Central Appalachia (and resulting lack of geographic and market diversity), reserve quantity/life and relatively small market cap.The proposed merger with Foundation immediately addresses all of these identified deficiencies.While our current share price does not reflect what we believe to be an appropriate valuation multiple for the combined company, we do believe that the combined company will be well Alpha Talking Points
